          Case 1:17-cv-01789-DLC Document 507 Filed 10/16/19 Page 1 of 1

Law Office of James M. Wines
1802 Stirrup Lane | Alexandria, VA 22308
202.297.6768 | winesj@wineslegal.com
Licensed in New York and Washington DC
Not licensed to practice in Virginia




                                                      October 16, 2019
Honorable Denise L. Cote
United States District Court
500 Pearl Street
New York, NY 10007

         Re:      Securities and Exchange Commission v. Lek Securities Corp., et al.
                  Case No. 17 CV 1789 (DLC)
Your Honor:
        I write to object to the Plaintiff’s proposed demonstrative “Demaio Slides” (attached
hereto). Mr. DeMaio is an SEC witness and current FINRA regulator. Mr. DeMaio is not a fact
witness of the underlying conduct, but rather a fact witness of the subsequent investigation into
that conduct and the contacts that his office had with Lek Securities. In the Final Pretrial
Conference, Your Honor ruled that Mr. DeMaio’s testimony must remain appropriately
“tethered” to that investigation, and cannot veer improperly so as to constitute expert testimony.
        The SEC’s proposed demonstrative is intended to illicit improper expert testimony from
Mr. Demaio. It appears to be a step-by-step illustrative description of hypothetical cross-market
strategy trading. This description was not part of Mr. Demaio’s investigation and does not
correspond to any of the investigative materials turned over by FINRA as part of the discovery in
this case. Rather, it appears to be intended to guide Mr. Demaio so that he can opine that the
cross-market strategy is manipulative generally by demonstrating how the trading in equities
impacts the price of options as alleged by the SEC. Because this testimony is expert testimony
not sufficiently tethered to FINRA’s investigation, the demonstrative and the testimony that it
suggests should be precluded by the Court.


                                                      Respectfully submitted,




                                                      James Wines
